Citation Nr: 1427303	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-32 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for mechanical cervical strain.  

2.  Entitlement to an evaluation in excess of 10 percent for residuals, traumatic brain injury, with post traumatic migraine headaches.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to May 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Board's review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to her increased rating claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

With regard to the increased rating claim for mechanical cervical strain, the Veteran was last afforded a VA examination in September 2010.  Given that the most recent examination was conducted in September 2010, nearly four years ago, and there is an indication that the disability may have increased in severity, the Board finds it necessary to remand the claim for a contemporaneous examination.  

With regard to the Veteran's increased rating claim for residuals, traumatic brain injury, with post traumatic migraine headaches, the Veteran was last afforded a VA traumatic brain injury examination in June 2012.  Ongoing VA treatment and a Physical Evaluation Board proceeding, which documents migraines with characteristic prostrating attacks at least once a month, provide evidence of an increase in severity since the last examination.  Further, the most recent examination did not adequately address the severity of the Veteran's migraine headaches in sufficient detail to permit evaluation under Diagnostic Code 8100.  Therefore, a remand is also necessary in order to obtain an examination with regard to the current severity of the Veteran's residuals of a traumatic brain injury, to include post traumatic migraine headaches.  
The duty to assist does not require that a claim be remanded solely because of the passage of time.  See VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  However, in this case, due to the passage of time, the Veteran's assertions, and in fairness to the Veteran, the Board finds that additional development is warranted to determine the current severity of the Veteran's service-connected disorders.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board finds that current examinations are necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
  
Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2. The Veteran must be afforded an examination to determine the current severity of her service-connected mechanical cervical strain.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected mechanical cervical strain.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected mechanical cervical strain.  The report must be typed. 

3. The Veteran must be afforded the appropriate VA examination using the comprehensive traumatic brain injury examination worksheet to determine the current severity of her service-connected traumatic brain injury residuals, to include migraine headaches.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated tests, to include any and all neuropsychological studies, must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, and the frequency or severity of the physical, cognitive, and behavioral/emotional manifestations due to traumatic brain injury residuals, to include migraine headaches.

4. The Veteran must be afforded an examination to determine the nature and severity of her post traumatic migraine headaches.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  

Based on the examination results and a longitudinal review of the claims folder, the examiner must describe the frequency and duration of the Veteran's post traumatic migraine headaches and any manifestations of those migraine headaches.  The examiner must note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact.  The report prepared must be typed.

5. The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

7. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims on appeal.  If the benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

